Citation Nr: 1340047	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-45 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claim for entitlement to service connection for a bilateral shoulder disability.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review.

The Board subsequently remanded the case for further development in March 2013.  That development was completed, and the case was returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Reason to Remand:  To provide the Veteran with a hearing before the Board.

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).

The Veteran requested a hearing with the Board at his local VA office before a member of the Board on his November 2009 substantive appeal form.  In September 2012, the Veteran did not appear for a scheduled hearing before the Board.  The record shows that both notices of that hearing were sent to an incorrect address.  After verifying the Veteran's current mailing address, the Veteran should be rescheduled for another hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address. 

2.  Then, schedule the Veteran for the next available hearing before a Veterans Law Judge to be held at the RO.  A copy of the notification letter must be associated with the claims folder. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

